                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

              My'Ka El,               )              JUDGMENT IN CASE
                                      )
              Plaintiff(s),           )             3:18-cv-00678-FDW-DSC
                                      )
                  vs.                 )
                                      )
           Torri Tellis, et al        )

            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 10, 2019 Order.

                                               May 10, 2019
